In the Interest of J.M., D.M., J.M.,               From the County Court at Law No 1
Children                                             Of Randall County

No. 07-13-0011-CV                                  April 9, 2013
                                                   Opinion by Chief Justice Quinn


                                       JUDGMENT

       Pursuant to the opinion of the Court dated April 9, 2013, it is ordered, adjudged

and decreed that the order of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo